Case: 4:16-cv-02163-CDP Doc. #: 274 Filed: 10/02/20 Page: 1 of 10 PageID #: 5238




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 MISSOURI PRIMATE FOUNDATION,                     )
 et al.,                                          )
                                                  )
                Plaintiffs and                    )
                Counterclaim Defendants,          )
                                                  )
 v.                                               )         Case No. 4:16-cv-02163
                                                  )
 PEOPLE FOR THE ETHICAL                           )
 TREATMENT OF ANIMALS, INC., et al.,              )
                                                  )
                Defendants and                    )
                Counterclaim Plaintiffs.          )

                                       CONSENT DECREE

       Counterclaim Plaintiffs, People for the Ethical Treatment of Animals, Inc. (“PETA”) and

Angela Scott (together, “Plaintiffs”) have asserted a counterclaim against defendants Connie

Braun Casey (“Casey”), Tonia Haddix (“Haddix”), and Missouri Primate Foundation (collectively,

“Defendants”) pursuant to Section 11(g)(1)(A) of the Endangered Species Act (“ESA”), 16 U.S.C.

§ 1540(g)(1)(A), claiming ongoing violations of the ESA and its implementing regulations arising

out of the operation of a facility in Festus, Missouri, that currently houses seven endangered

chimpanzees. Defendants and Plaintiffs desire to avoid further litigation and have reached an

agreement which is memorialized by this Consent Decree.

       Defendants do not admit any liability or wrongdoing on their part and this Consent Decree

shall not constitute any admission of any liability or wrongdoing. This Consent Decree constitutes

a final judgment binding on Plaintiffs and Defendants.

       WHEREFORE, it is ordered that:
Case: 4:16-cv-02163-CDP Doc. #: 274 Filed: 10/02/20 Page: 2 of 10 PageID #: 5239




       1.     Tammy, Connor, Candy, and Kerry. Ownership, possession, and custody of

chimpanzees Tammy, Connor, Candy, and Kerry (“Four Chimpanzees”) shall be transferred to the

Center for Great Apes, a Wauchula, Florida, sanctuary accredited by the Global Federation of

Animal Sanctuaries (the “Sanctuary”) in accordance with the terms set forth below.

              1.1.    Plaintiffs shall advise Defendants of the transfer date within five calendar

       days of receiving notice of the Sanctuary’s capacity to accept the Four Chimpanzees.

              1.2.    Plaintiffs shall cause to be prepared such documentation as is necessary and

       appropriate to transfer ownership and possession of the Four Chimpanzees and for the Four

       Chimpanzees’ removal from the Festus, Missouri, facility.

              1.3.    Defendants shall cooperate and assist Plaintiffs in facilitating the transfer

       and removal of each of the Four Chimpanzees, as determined by Plaintiffs and their

       designees in their sole discretion.

              1.4.    Haddix shall retain custody and ownership of the Four Chimpanzees, and

       Defendants shall not cause the Four Chimpanzees to be relocated from the Festus facility

       at any time prior to the transfer of each of the Four Chimpanzees to the Sanctuary.

              1.5.    At all times prior to the transfer, Haddix shall provide or arrange for the

       Four Chimpanzees to receive appropriate and adequate food, shelter, and veterinary care

       at their expense, provided however:

                      1.5.1. PETA shall reimburse Haddix for actual, reasonable, and

              appropriate out-of-pocket expenditures for each of the Four Chimpanzees, upon

              submission of receipts, from the time of the entry of this order to the time of his or

              her transfer to the Sanctuary;




                                                2
Case: 4:16-cv-02163-CDP Doc. #: 274 Filed: 10/02/20 Page: 3 of 10 PageID #: 5240




                     1.5.2. Reimbursements shall be capped at $3,000 per month, and any

             expenditures beyond $1,000 shall require pre-approval by PETA. Provided,

             however, that should any of the Four Chimpanzees require veterinary care for an

             injury, illness, or condition that does not exist on the Effective Date of this Consent

             Decree and is unrelated to the manner in which the chimpanzees are held or cared

             for at the facility, PETA may pre-approve additional expenditures for such care.

             Any injury, illness, or condition that is pre-existing or related to the manner in

             which the chimpanzees are held or cared for at the facility must be treated at

             Haddix’s expense;

                     1.5.3. Receipts or other sufficient documentation for expenses incurred

             must be submitted to PETA within ten days following the end of the calendar month

             in which they incurred, and payment will be issued within 10 days of receipt.

             Failure to submit timely and appropriate documentation of an expenditure forfeits

             the right to reimbursement, but does not absolve Defendants of their responsibility

             to continue providing care to the Four Chimpanzees;

             1.6.    Defendants shall ensure Plaintiffs’ designees (including veterinarian(s))

      access to the Festus facility to monitor the care of the Four Chimpanzees during the period

      of time the Four Chimpanzees remain at the Festus facility. Defendants shall promptly

      provide Plaintiffs with records of any veterinary visit, diagnosis, and/or treatment of any

      one or more of the Four Chimpanzees during this time, and not longer than twenty-four

      hours after such visit, diagnosis, or treatment.




                                                3
Case: 4:16-cv-02163-CDP Doc. #: 274 Filed: 10/02/20 Page: 4 of 10 PageID #: 5241




               1.7.    Defendants shall ensure the Sanctuary’s personnel and agents access to the

       Festus facility to take possession of each of the Four Chimpanzees on the date of their

       transfer.

               1.8.    If the transfer of the Four Chimpanzees is not consummated due to a default

       by one or more Defendants, Plaintiffs shall be entitled to enforce their legal rights and

       remedies, including specific performance of the agreed upon transfer of the Four

       Chimpanzees, and shall be entitled to fees and costs incurred in enforcing the agreement

       against the Defendant or Defendants who are found to have defaulted, and any Defendant

       or Defendants who have not defaulted shall not be responsible for the fees and costs

       incurred in enforcing the agreement.

               1.9.    After the Four Chimpanzees have been removed from the Festus facility,

       PETA or its designee shall be solely responsible for the transportation, custody,

       maintenance, and care, including but not limited to veterinary care.

               1.10.   PETA shall cooperate, as needed, to facilitate Casey and Haddix access to

       the Sanctuary to visit the Four Chimpanzees, with a minimum of fourteen days’ notice to

       the Sanctuary, and in accordance with all sanctuary guidelines and procedures.

       2.      Crystal, Mikayla, and Tonka. Ownership, possession, and custody of

chimpanzees Crystal, Mikayla, and Tonka (“Three Chimpanzees”) shall be retained by Haddix, in

accordance with the terms set forth below.

               2.1.    Haddix shall construct, and transfer the Three Chimpanzees to, (a) one

       primadome with a minimum of 8’ vertical walls, 24’ total dome height, and 34’ diameter

       footprint; and (b) one night house connected to the primadome that measures a minimum

       of 50’ by 35’ with 14’ ceilings, which includes sufficient space to separate the Three



                                                4
Case: 4:16-cv-02163-CDP Doc. #: 274 Filed: 10/02/20 Page: 5 of 10 PageID #: 5242




      Chimpanzees as needed, and has sufficient heating and cooling to ensure the ability to

      maintain a moderate temperature within the night house at all times.

             2.2.    Within thirty days from the Effective Date of this Consent Decree, Haddix

      shall provide Plaintiffs with her chosen contractor’s construction plans for the primadome

      and night houses.

             2.3.     Within thirty days from the Effective Date of this Consent Decree, Haddix

      shall provide Plaintiffs with copies of all requisite permits for construction of the

      primadome and night houses.

             2.4.    Within sixty days from the Effective Date of this Consent Decree, and every

      thirty days thereafter, Haddix shall provide Plaintiffs with updates on the status of the

      construction of the primadome and night houses, including photographs.

             2.5.    Within six months from the date all requisite permits are obtained pursuant

      to paragraph 2.3, the construction of the enclosures and transfer of the chimpanzees as

      referenced in paragraph 2.1 shall be completed.

             2.6.    If Haddix cannot complete construction of the enclosures and transfer of the

      chimpanzees within six months from the date all requisite permits are obtained pursuant to

      paragraph 2.3, due to: (1) a delay by the permitting authority, Haddix shall provide written

      documentation of the delay from the authority, obtain copies of the permit(s) at the earliest

      possible time, and provide Plaintiffs with copies immediately upon receipt; or (2) due to

      labor or material shortage, Haddix shall provide written documentation of the shortage.

      Under no circumstances shall the construction of the enclosures and transfer of the

      chimpanzees as referenced in paragraph 2.1 be completed longer than eight months from

      the Effective Date of this Consent Decree.



                                                5
Case: 4:16-cv-02163-CDP Doc. #: 274 Filed: 10/02/20 Page: 6 of 10 PageID #: 5243




             2.7.    Within six months from the Effective Date of this Consent Decree, Haddix

      shall have established a nonprofit entity that has been approved by the Internal Revenue

      Service as a tax-exempt charitable organization pursuant to Section 501(c)(3) of the

      Internal Revenue Code.

             2.8.    Within six months from the Effective Date of this Consent Decree, Haddix

      shall have hired a full-time chimpanzee caregiver with at least two years’ experience caring

      for captive chimpanzees; a part-time maintenance worker; and experienced volunteer(s)

      sufficient to ensure acceptable chimpanzee care and husbandry.

             2.9.    If any of the terms set forth in paragraphs 2.1 through 2.8 are not met within

      the timeframe required, ownership, possession, and custody of the Three Chimpanzees

      shall be transferred to the Sanctuary, in accordance with the same terms set forth with

      respect to the Four Chimpanzees in paragraphs 1.1 through 1.10 above.

             2.10.   If all of the terms set forth in paragraphs 2.1 through 2.8 are met within the

      timeframe required, Haddix shall provide to the Three Chimpanzees preventive veterinary

      care and a minimum of monthly veterinary observations, and shall continue to retain an

      experienced caregiver, maintenance worker, and volunteer(s), as referenced in paragraph

      2.8, for the duration of the Three Chimpanzees’ lives.

             2.11.   If all of the terms set forth in paragraphs 2.1 through 2.8 are met within the

      timeframe required, Haddix shall promptly ensure that Crystal and Mikayla are given

      combined hormonal contraceptive pills at the prescribed intervals until such time that they

      are not held with any male chimpanzee, unless contraindicated due to documented medical

      conditions. If Crystal or Mikayla should give birth while in Haddix’s custody, such birth

      is a material breach of this Consent Decree, and Plaintiffs may require Haddix to transfer



                                               6
Case: 4:16-cv-02163-CDP Doc. #: 274 Filed: 10/02/20 Page: 7 of 10 PageID #: 5244




       the mother and birthed chimpanzee(s) together to an accredited sanctuary at Plaintiffs’

       election, at full cost to Haddix.

       3.      No Breeding or Future Possession. Defendants are hereby enjoined from breeding

any of the chimpanzees, and from owning and/or possessing any other chimpanzee(s) in the future.

       4.      Casey References. Upon the transfer of the Three Chimpanzees pursuant to

paragraph 2.1, Plaintiff PETA shall remove from its online written publications all express

mentions of Connie Braun Casey by name, and shall not identify Casey by name in any future

online publications.

       5.      Mutual Release. Except for the rights, duties, and obligations created by this

Agreement, and immediately upon the Effective Date, each party and its respective successors and

assigns hereby fully and generally releases and forever discharges the other parties, and their

respective volunteers, officers, directors, heirs, executors, administrators, attorneys, insurers,

subsidiaries, agents, affiliates, employees, servants and assigns, and all other persons, firms or

corporations liable, or who may be claimed to be liable, none of whom admit any liability, but all

expressly deny any liability, from any and all claims, liabilities, injuries, demands, damages,

actions, causes of action or suits of any kind or nature whatsoever which have arisen from or may

in the future arise from and/or in connection with the transactions and/or occurrences referred to

in the pleadings in this matter, including but not limited to any claims under the Endangered

Species Act.

       6.      Contact Between Humans and Chimpanzees. Defendants are hereby enjoined

from entering any enclosure with any chimpanzee, and from inserting any body part into an

enclosure in which any chimpanzee is held, with the exception of circumstances during which a

qualified veterinarian has chemically immobilized a chimpanzee.



                                                7
Case: 4:16-cv-02163-CDP Doc. #: 274 Filed: 10/02/20 Page: 8 of 10 PageID #: 5245




       7.      Fees and Costs. Each of the parties shall pay their own attorneys’ fees, costs, and

expenses associated with this lawsuit.

       8.      Jurisdiction and Enforcement.

               8.1.    This Court shall retain jurisdiction over this matter and each of the Plaintiffs

       and Defendants for the purpose of enforcement of this Consent Decree.

               8.2.    In the event Defendants fail to fulfil any obligation under this Consent

       Decree, Plaintiffs shall, prior to pursuing any remedy with the Court, give written notice

       of the failure to Defendants. Defendants shall have seven days from receipt of such notice

       to cure the failure. However, if Plaintiffs determine that an emergency condition exists that

       places any chimpanzee at risk of serious and imminent harm, Plaintiffs may immediately

       seek a remedial order from the Court.

       9.      Non-Waiver. Failure by any Plaintiff or Defendant to seek enforcement of this

Consent Decree pursuant to its terms with respect to any instance or provision will not be construed

as a waiver of such enforcement with regard to other instances or provisions.

       10.     Severability. If any provision of this Consent Decree is determined by any court

to be unenforceable, the other provisions of this Consent Decree shall nonetheless remain in full

force and effect, provided, however, that if the severance of any such provision materially alters

the rights or obligations of the parties, the parties shall engage in good faith negotiations in order

to adopt mutually agreeable amendments to this Consent Decree as may be necessary to restore

the parties as closely as possible to the initially agreed upon relative rights and obligations.




                                                  8
Case: 4:16-cv-02163-CDP Doc. #: 274 Filed: 10/02/20 Page: 9 of 10 PageID #: 5246




                                2nd   October



             October 2, 2020.
Case: 4:16-cv-02163-CDP Doc. #: 274 Filed: 10/02/20 Page: 10 of 10 PageID #: 5247




            9/15/2020
